DETAILED ACTION
	The current Office Action is in response to the papers submitted 06/21/2022.  Claims 1 – 19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 – 5, 12 – 13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 4, 12, 18 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification and drawings filed 10/26/2020. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the map data and value indicating number of continuous data from each piece of map data are separate as indicated in the table in figure 5 and paragraph 0066, and this statement indicates that the invention is different from what is defined in the claim(s) because the claims indicate each piece of map data includes the value number of pieces of continuous data from the given piece of map data.
All remaining claims are rejected for being dependent on a rejected base claim.

Claims 2, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the map data" in line 3.  Base claim 1 discloses continuous map data but there is no previous mention of just map data in claim 2 or base claim 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination “the map data” will be interpreted as referring to the continuous map data from claim 1.
Claim 5 is rejected for containing similar language rejected in claim 2 at line 2.
Claim 8 is rejected for containing similar language rejected in claim 2 at line 3.
All remaining claims are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ke (Pub. No.: US 2017/0109042) referred to as Ke.
Regarding claim 1, Ke teaches receiving a first read request including a first logical address [S1000, Fig 10A; Paragraphs 0008, 0024, and 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set], which corresponds to a first piece [MR_P0, Fig 2; A request to access data at a first location in flash memory would contain a logical address corresponding to the MR_P0 mapping data] of continuous map data [TS_0, Fig 2; The mapping relations data in row TS_0 is continuous from MR_P0 to MR_PX]; 
prefetching plural pieces of the continuous map data [TS_0, Fig 2] from a storage medium [180, Fig 1] in response to the first read request [S1000, Fig 10A], the plural pieces of the continuous map data [TS_0, Fig 2] determined based on information [Fig 2; Paragraph 0025; The information that defines each memory set] associated with the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2] indicating how many pieces of the continuous map data [TS_0, Fig 2] are continuous from the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2; S1008, Fig 10C; Paragraphs 0025 - 0026; Loading a mapping set from flash to cache fetches the desired logical address mapping along with prefetching the other mapping data in the mapping set.  The number of mapping relationships to prefetch is based on the data that sets the size of the mapping set.  The size of the mapping set is associated with every entry in the mapping set and indicates the number continuous pieces of mapping data from a first mapping relationship]; 
storing the plural pieces of the continuous map data [TS_0, Fig 2] in a random access memory [166, Fig 1; S1008, Fig 10C; Paragraph 0026]; 
receiving a second read request including a second logical address which corresponds to one of the plural pieces of the continuous map data [TS_0, Fig 2; S1000, Fig 10A; A read of the logical address in the mapping MR_P1]; and 
reading data corresponding the second read request based on the corresponded piece among the plural pieces of the continuous map data [TS_0, Fig 2] stored in the random access memory, without reading the corresponded one of the plural pieces of the continuous map data [TS_0, Fig 2] from the storage medium [S1004, Fig 10A; Fig 10E; S1090, Fig 10F; Paragraph 0026; A read to a logical address stored in the cash mapping data is serviced using the mapping data in the cache].
Regarding claim 2, Ke teaches the information includes a number regarding pieces of the map data [TS_0, Fig 2] which are continuous from the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2; Paragraphs 0025 – 0026; The number of mapping relationships to prefetch is based on the data that sets the size of the mapping set.  The size of the mapping set is associated with every entry in the mapping set and indicates the number continuous pieces of mapping data from a first mapping relationship].
Regarding claim 3, Ke teaches wherein the receiving of the first read request [S1000, Fig 10A] includes: 
receiving the first read request along with the first logical address [S1000, Fig 10A; Paragraphs 0008, 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set] from an external device [120, Fig 1]; and 
searching for the first piece [MR_P0, Fig 2; A request to access data at a first location in flash memory would contain a logical address corresponding to the MR_P0 mapping data] of the continuous map data [TS_0, Fig 2] in the storage medium [180, Fig 1], based on the first logical address [Paragraph 0026].
Regarding claim 4, Ke teaches each piece [MR_P0 – MR_PMX, Fig 2] of the continuous map data [TS_0, Fig 2] stored in the storage medium [180, Fig 1] includes information indicating how many other pieces of the continuous map data [TS_0, Fig 2] are continuous from the piece of the continuous map data [TS_0, Fig 2; Paragraphs 0025 - 0026; A given map data address in the mapping set indicates how many continuous pieces of map data are before and after the given map data].
Regarding claim 5, Ke teaches the prefetching of the plural pieces of the map data [TS_0, Fig 2; S1008, Fig 10C; Paragraph 0026] includes: 
reading the first piece [MR_P0, Fig 2; S900, Fig 9; S1002, Fig 10A; S1008, Fig 10C; Paragraph 0026] of the continuous map data [TS_0, Fig 2] stored in the storage medium [180, Fig 1];
recognizing the information included in the first piece [MR_P0, Fig 2; S1004, Fig 10A] of the continuous map data [TS_0, Fig 2]; and 
reading the other pieces of the continuous map data [TS_0, Fig 2] which is continuous from the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2] based on the information [S1008, Fig 10C; Paragraphs 0025 - 0026; The other map data that is prefetched in the set is prefetched based on the requested given address in the map set and the related continuous map data in the map set based on the size of the map set].
Regarding claim 6, Ke teaches the receiving of the second read request [S1000, Fig 10A; A read of the logical address in the mapping MR_P1] includes: 
receiving the second read request along with the second logical address [S1000, Fig 10A; A read of the logical address in the mapping MR_P1] from an external device [120, Fig 1]; and 
searching for the corresponded piece of the map data among the plural pieces of the continuous map data [TS_0, Fig 2] stored in the random access memory [166, Fig 1; S1008, Fig 10C], based on the second logical address [Paragraph 0026; The random access memory cache is searched first for map data before going out to the flash memory].
Regarding claim 7, Ke teaches an operating method [Figs 10A – 10F] of a storage system [140, Fig 1] including a storage medium [180, Fig 1] storing plural pieces of map data [TB1, Fig 1; Fig 2], the method comprising: 
receiving a first read request including a first logical address [S1000, Fig 10A; Paragraphs 0008, 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set], which corresponds to a first piece [MR_P0, Fig 2; A request to access data at a first location in flash memory would contain a logical address corresponding to the MR_P0 mapping data] of continuous map data [TS_0, Fig 2; The mapping relations data in row TS_0 is continuous from MR_P0 to MR_PX] among the plural pieces [TB1, Fig 1; Fig 2] of the continuous map data [TS_0, Fig 2]; 
reading a second piece [MR_P1, Fig 2; Paragraph 0026] of continuous map data [TS_0, Fig 2], which is continuous from the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2; S1008, Fig 10C; Paragraph 0026; Loading a mapping set from flash to cache fetches the desired logical address mapping along with prefetching the other mapping data in the mapping set], among the plural pieces of the continuous map data [TS_0, Fig 2], determined based on continuity information associated with the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2] from the storage medium [180, Fig 1] in response to the first read request [S1000, Fig 10A; Paragraphs 0008, 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set], wherein the continuity information indicates how many pieces of the continuous map data are continuous from the first piece of the continuous map data how many pieces of the continuous map data [TS_0, Fig 2] are continuous from the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2; S1008, Fig 10C; Paragraphs 0025 - 0026; Loading a mapping set from flash to cache fetches the desired logical address mapping along with prefetching the other mapping data in the mapping set.  The number of mapping relationships to prefetch is based on the data that sets the size of the mapping set.  The size of the mapping set is associated with every entry in the mapping set and indicates the number continuous pieces of mapping data from a first mapping relationship]; and 
caching the second piece of the continuous map data [TS_0, Fig 2] in a random access memory [166, Fig 1], before receiving a second read request including a second logical address, which corresponds to the second piece of the continuous map data [TS_0, Fig 2; S1008, Fig 10C; Paragraphs 0026 and 0048; A read for map data that is not in the cache fetches the requested map data and prefetches all the other mapping data in the mapping set of the fetched mapping data before other read requests are received for the mapping data that was prefetched].
Regarding claim 8, Ke teaches the continuity information includes a number regarding pieces of the map data which are continuous from the first piece of the continuous map data [Paragraphs 0025 – 0026; The number of mapping relationships to prefetch is based on the data that sets the size of the mapping set.  The size of the mapping set is associated with every entry in the mapping set and indicates the number continuous pieces of mapping data from a first mapping relationship].
Regarding claim 9, Ke teaches a memory system [140, Fig 1] comprising: 
a memory device [180, Fig 1] including a meta region configured to store map data [TB1, Fig 1; Fig 2] and a user region configured to store user data [Fig 1; The region of flash that is not TB1] corresponding to the map data [TB1, Fig 1; Fig 2]; and 
a controller [160, Fig 1] configured to receive a first read request including a first logical address [S1000, Fig 10A; Paragraphs 0008, 0024, and 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set] corresponding to a first piece [MR_P0, Fig 2; A request to access data at a first location in flash memory would contain a logical address corresponding to the MR_P0 mapping data] of continuous map data [TS_0, Fig 2; The mapping relations data in row TS_0 is continuous from MR_P0 to MR_PX], read plural pieces of the continuous map data [TS_0, Fig 2] from the meta region [TB1, Fig 1; Fig 2] of the memory device [180, Fig 1; Paragraphs 0026 and 0048], the plural pieces of the continuous map data [TS_0, Fig 2] determined based on information associated with the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2] indicating how many pieces of the continuous map data [TS_0, Fig 2] are continuous from the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2; S1008, Fig 10C; Paragraphs 0025 - 0026; Loading a mapping set from flash to cache fetches the desired logical address mapping along with prefetching the other mapping data in the mapping set.  The number of mapping relationships to prefetch is based on the data that sets the size of the mapping set.  The size of the mapping set is associated with every entry in the mapping set and indicates the number continuous pieces of mapping data from a first mapping relationship], store the plural pieces of the continuous map data [TS_0, Fig 2] read from the memory device [180, Fig 1] in a cache memory [166, Fig 1; Paragraph 0026], and determine whether a cache hit occurs in response to a second read request including a second logical address [S1004, Fig 10A; Paragraphs 0026 and 0046], 
wherein, when the cache hit occurs, the controller [160, Fig 1] performs an operation corresponding to the second read request based on a second piece of the continuous map data [TS_0, Fig 2] corresponding the second logical address in the cache memory without reading the second piece of the continuous map data [TS_0, Fig 2] from the memory device [S1004, Fig 10A; Fig 10E; S1090, Fig 10F; Paragraph 0026; A read to a logical address stored in the cash mapping data is serviced using the mapping data in the cache].
Regarding claim 10, Ke teaches the information includes a number regarding pieces of the map data which are continuous from the first piece of the continuous map data [Paragraphs 0025 – 0026; The number of mapping relationships to prefetch is based on the data that sets the size of the mapping set.  The size of the mapping set is associated with every entry in the mapping set and indicates the number continuous pieces of mapping data from a first mapping relationship].
Regarding claim 11, Ke teaches the controller [160, Fig 1] is further configured to search for the first piece of the map data [TS_0, Fig 2] in the memory device [180, Fig 1], based on the first logical address [S1000, Fig 10A], when the first read request is input along with the first logical address from an external device [120, Fig 1; S1008, Fig 10C; Paragraphs 0024, 0026, and 0048].
Regarding claim 12, Ke teaches each piece [MR_P0 – MR_PMX, Fig 2] of the continuous map data [TS_0, Fig 2] stored in the memory device [180, Fig 1] includes information indicating how many other pieces of the continuous map data [TS_0, Fig 2] are continuous from the piece of the continuous map data [TS_0, Fig 2; Paragraph 0026; A given map data address indicates how many continuous pieces of map data are before and after the given map data].
Regarding claim 13, Ke teaches the controller [160, Fig 1] is further configured to read the first piece [MR_P0, Fig 2; S900, Fig 9; S1002, Fig 10A; S1008, Fig 10C; Paragraph 0026] of the continuous map data [TS_0, Fig 2] stored in the memory device [180, Fig 1], recognize the information included in the first piece [MR_P0, Fig 2; S1004, Fig 10A] of the continuous map data [TS_0, Fig 2], and read the other pieces of the continuous map data [TS_0, Fig 2], which is continuous from the first piece of the continuous map data [TS_0, Fig 2] based on the information, from the memory device [180, Fig 1] in order to store the plural pieces of the continuous map data [TS_0, Fig 2] in the cache memory [166, Fig 1; S1008, Fig 10C; Paragraph 0026; The other map data that is prefetched in the set is prefetched based on the requested given address in the map set and the related continuous map data in the map set].
Regarding claim 14, Ke teaches the controller [160, Fig 1] is further configured to receive the second read request input along with the second logical address [S1000, Fig 10A; A read of the logical address in the mapping MR_P1] from an external device [120, Fig 1] and search for a piece of the continuous map data [TS_0, Fig 2] among the plural pieces of the continuous map data [TS_0, Fig 2] stored in the cache memory [166, Fig 1; S1008, Fig 10C], based on the second logical address [Paragraph 0026; The random access memory cache is searched first for map data before going out to the flash memory].
Regarding claim 15, Ke teaches the cache hit occurs when the controller [160, Fig 1] finds the piece of the continuous map data [TS_0, Fig 2], which is associated with the second logical address, among the plural pieces of the continuous map data [TS_0, Fig 2] stored in the cache memory [166, Fig 1; S1004, Fig 10A; S1090, Fig 10F; The “Yes” result in S1004 in figure 10A is a cache hit for a logical address in the mapping information in the cache].
Regarding claim 16, Ke teaches a memory system [140, Fig 1] comprising: 
a memory device [180, Fig 1] including a meta region configured to store map data [TB1, Fig 1; Fig 2] and a user region [Fig 1; The region of flash that is not TB1] configured to store user data corresponding to the map data [TB1, Fig 1; Fig 2]; and
a controller [160, Fig 1] configured to receive a first read request including a first logical address [S1000, Fig 10A; Paragraphs 0008, 0024, and 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set] corresponding to a first piece [MR_P0, Fig 2; A request to access data at a first location in flash memory would contain a logical address corresponding to the MR_P0 mapping data] of continuous map data [TS_0, Fig 2; The mapping relations data in row TS_0 is continuous from MR_P0 to MR_PX], read plural pieces of the continuous map data [TS_0, Fig 2], determined based on continuity  information [Fig 2; Paragraph 0025; The information that defines each memory set] associated with the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2] from the memory device [180, Fig 1] in response to the first read request [S1000, Fig 10A] and indicating how many pieces of the continuous map data [TS_0, Fig 2] are continuous from the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2; S1008, Fig 10C; Paragraphs 0025 - 0026; Loading a mapping set from flash to cache fetches the desired logical address mapping along with prefetching the other mapping data in the mapping set.  The number of mapping relationships to prefetch is based on the data that sets the size of the mapping set.  The size of the mapping set is associated with every entry in the mapping set and indicates the number continuous pieces of mapping data from a first mapping relationship], and store the plural pieces of the continuous map data [TS_0, Fig 2] read from the memory device [180, Fig 1] in a cache memory [166, Fig 1; Paragraph 0026] before receiving a second read request including a second logical address corresponding to a second piece [S1000, Fig 10A; A read of the logical address in the mapping MR_P1] of the continuous map data [TS_0, Fig 2], the second piece [MR_P1, Fig 2] of the continuous map data [TS_0, Fig 2] being included in the plural pieces of the continuous map data [TS_0, Fig 2] in the cache memory [S1004, Fig 10A; S1090, Fig 10F; Paragraphs 0026 and 0056],
wherein, when the controller [160, Fig 1] receives the second read request, the controller [160, Fig 1] performs an operation for the second read request based on the second piece [MR_P1, Fig 2] of the continuous map data [TS_0, Fig 2] corresponding the second logical address in the cache memory, without reading the second piece [MR_P1, Fig 2] of continuous map data [TS_0, Fig 2] from the memory device [S1004, Fig 10A; Fig 10E; S1090, Fig 10F; Paragraph 0026; A read to a logical address stored in the cash mapping data is serviced using the mapping data in the cache].
Regarding claim 17, Ke teaches the information includes a number regarding pieces of the continuous map data [TS_0, Fig 2] which are continuous from the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2; Paragraphs 0025 – 0026; The number of mapping relationships to prefetch is based on the data that sets the size of the mapping set.  The size of the mapping set is associated with every entry in the mapping set and indicates the number continuous pieces of mapping data from a first mapping relationship].
Regarding claim 18, Ke teaches a memory system [140, Fig 1], comprising: 
a memory device [140, Fig 1] capable of storing plural pieces of user data [Fig 1; The region of flash that is not TB1] and plural pieces of map data [TB1, Fig 1; Fig 2], each piece of the map data [TB1, Fig 1; Fig 2] associated with each piece of the user data [Paragraphs 0024 and 0026; The mapping data maps the logical address of user data to a physical address in the memory]; and 
a controller [160, Fig 1] configured to generate each piece of the continuous map data [TS_0, Fig 2] when storing each piece of the user data in the memory device [S1002, Fig 10A; Figs 10B – 10D; The controller generates the missing map data in the cache on a read or write in part based on the mapping data in the flash memory], wherein each piece of the continuous map data [TS_0, Fig 2] includes continuity information showing how many other pieces of the continuous map data [TS_0, Fig 2] are continuous from the piece of continuous map data [TS_0, Fig 2; Paragraphs 0025 - 0026; A given map data address in the mapping set indicates how many continuous pieces of map data are before and after the given map data], receive a read request input along with a logical address [S1000, Fig 10A; Paragraphs 0008, 0024, and 0026; The requests from the host contain logical addresses that correspond to logical map data in a mapping set], search for a first piece [MR_P0, Fig 2] of the map data[TB1, Fig 1; Fig 2] corresponding to the logical address [S1004, Fig 10A], and read both the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2] and at least one other piece of the continuous map data [TS_0, Fig 2], which is recognized based on continuity information included in the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2; Paragraphs 0025 - 0026; A given map data address in the mapping set indicates how many continuous pieces of map data are before and after the given map data], from the memory device [140, Fig 1; S1032, Fig 10B; S1008, Fig 10C; Paragraphs 0048 and 0057].
Regarding claim 19, Ke teaches the continuity information includes a number regarding pieces of the map data [TS_0, Fig 2] which are continuous from the first piece [MR_P0, Fig 2] of the continuous map data [TS_0, Fig 2; Paragraphs 0025 – 0026; The number of mapping relationships to prefetch is based on the data that sets the size of the mapping set.  The size of the mapping set is associated with every entry in the mapping set and indicates the number continuous pieces of mapping data from a first mapping relationship].

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 11 that the amendments to the claims overcome the previous 112 rejections and make the claims definite.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The previous specific 112 rejections may have been overcome by the amendments to the claims.  However, the amendments introduce new 112 issues that cause the claims to be indefinite.  The claims no recite that a given piece of map data includes information indicating how many other pieces of map data are continuous from the given map data.  Figure 5 shows a table where the information indicating a number of continuous map data from a given piece of map data is separate from the map data itself.  Paragraph 0066 also indicates that the map data itself and the information indicating how many pieces of map data are continuous from a given piece of map data are separate from each other but related.  There are other chain of continuity issues with the claims indicated above that add to the indefiniteness of the claims.  The claims are still considered indefinite under 112(b).
The Applicant argues on pages 11 – 15 that the claims are allowed since Ke fails to the claimed continuity information indicating how many pieces of map data are continuous from each piece of the map data as required in independent claim 1, 7, 9, 16, and 18.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees. 
Claims 1, 7, 9, and 16 make no mention of the continuity information indicating how many pieces of map data are continuous from each piece of the map data.  Claims 1, 7, 9, and 16 only mention the use of information that indicates how many pieces of map data are continuous from the first piece of map data.  There is no mention in those claims of there being information regarding how many pieces of map data are continuous from each piece of map data as argued.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., continuity information indicating how many pieces of map data are continuous from each piece of the map data) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection of claim 18 is based on the rejection of claim 4.  As indicated above in the 112 rejections of claims 4, 12, and 18 the limitation of the map data itself containing the indication of number of continuous map data is indefinite since the specification and drawings do not support such a limitation.  The map data is considered to include the address of the map data in the map set in Ke.  Each map set is defined by size information indicating how many pieces of map data are in a map set.  This then shows the given address in the map set of map data is an indication of how many pieces of map data are continuous from the map data.  For example, the address indicating a second map data in a set of four map data unit would indicate there are one map data units before the second map data unit and two map data units after the second map data unit.  The claim only requires the piece of map data to include information that indicates a number.  There is no limitation on how this indication is indicated specifically.  An offset or an address in a known set number of units is an indication of the number of units before and after the offset or address in the set.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136